Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page11of
                                                         of16
                                                            16




                 Exhibit 8
List of material available in Arena's
         Virtual Data Room
                                       Case
                                       Case20-03404
                                            20-03404 Document
                                                     Document13-8
                                                              1-8 Filed
                                                                  Filedin
                                                                        inTXSB
                                                                          TXSBon
                                                                               on08/28/20
                                                                                 08/31/20 Page
                                                                                          Page22of
                                                                                                of16
                                                                                                   16



Bull Moose
Root Folder
Index Number   Folder Name              Index Number   Sub Folder/File Name                                                        Date Uploaded       Type     Level
1              General                                                                                                             5/11/2020 2:21 PM   Folder   1
                                         1.1             Arena Energy_CIM.pdf                                                      5/21/2020 2:01 PM   pdf      2
2              Land                                                                                                                5/11/2020 2:21 PM   Folder   1
                                         2.1           DOI                                                                         5/27/2020 6:59 PM   Folder   2
                                           2.1.1         DOI - Exhibits.pdf                                                        5/27/2020 6:59 PM   pdf      3
                                         2.2           Operating Agreements                                                        5/27/2020 6:59 PM   Folder   2
                                                         1959-07-01 ST 128 and 135 Concurrent Agreement - Humble Oil and
                                           2.2.1       Gulf Oil.pdf                                                                5/27/2020 6:59 PM   pdf      3
                                                         1966-10-06 EI 231 Unit (EI 214, 230, 231) Agreement 14-08-0001-8813
                                           2.2.2       Chevron .tif                                                                5/27/2020 6:59 PM   tif      3
                                                         1974-05-01 ST 37 OOA - Gulf Oil, Mobil Oil, Texaco, Tenneco Oil and
                                           2.2.3       Tenneco Exploration.pdf                                                     5/27/2020 6:59 PM   pdf      3
                                                         1974-07-01 HI A547 OOA - Penzoil LA and TX Offshore, Pennzoil
                                           2.2.4       Offshore Gas, Texaco and AMAX.pdf                                           5/27/2020 6:59 PM   pdf      3

                                                          1978-01-01 GA 192, HI 193 (HI 179 Unit) Platform, Facilities, Quarters
                                           2.2.5       & Compressor Ownership Agreement - Shell Offshore & Exxon (1).pdf           5/27/2020 6:59 PM   pdf      3
                                                          1978-01-01 GA 192, HI 193 (HI 179 Unit) Unit Operating Agreement -
                                           2.2.6       Shell Offshore & Exxon (2).pdf                                              5/27/2020 6:59 PM   pdf      3
                                                          1982-01-01 EI 315 AGMT for Ownership and Operation Platform-
                                                       Facilities - McMoRan,Exxon,Mesa,Transco,McMoRan-Freeport,Crescent
                                           2.2.7       Investment.pdf                                                              5/27/2020 6:59 PM   pdf      3
                                           2.2.8          1982-01-01 EI 315 OOA - SOHIO and Exxon.pdf                              5/27/2020 6:59 PM   pdf      3
                                                          1987-09-01 MC 311 JOA T Sand Fault Block DC - Shell Offshore &
                                          2.2.9        Exxon Corp.PDF                                                              5/27/2020 6:59 PM   pdf      3
                                                          1990-05-01 MP 123 Offshore Operating Agreement - POGO and
                                          2.2.10       Petrobras.pdf                                                               5/27/2020 6:59 PM   pdf      3
                                          2.2.11          1993-06-01 EI 182 PA with JOA - Newfield and Fidelity .pdf               5/27/2020 6:59 PM   pdf      3

                                          2.2.12          1st Amend Master OOA AE_AOL 10-01-03 (executed)(with agmts).pdf          5/27/2020 6:59 PM   pdf      3
                                          2.2.13          2003-10-01 Master Offshore Operating Agreement - AE AOL.pdf              5/27/2020 6:59 PM   pdf      3
                                                          2004-02-13 EI 100 OOA - SPN Resources, AOL and Triumph
                                          2.2.14       Energy.pdf                                                                  5/27/2020 6:59 PM   pdf      3
                                                          2004-06-01 WD 133 Operating Agreement - Newfield Exploration and
                                          2.2.15       Triumph Energy.pdf                                                          5/27/2020 6:59 PM   pdf      3
                                                          2004-10-18 EI 38-57-58 Technical Evaluation AGMT with OOA - AE,
                                          2.2.16       AOL and Northstar Gulfsands.pdf                                             5/27/2020 6:59 PM   pdf      3
                                          2.2.17          2004-11-01 WD 86 OOA - SPN Resources and AE.pdf                          5/27/2020 6:59 PM   pdf      3

                                          2.2.18         2004-12-30 ST 35-36 OOA - Chevron USA and Walter Oil and Gas.pdf          5/27/2020 6:59 PM   pdf      3
                                                         2005-01-01 EC 328 Offshore Operating Agreement - Maritech and
                                          2.2.19       AOL.pdf                                                                     5/27/2020 6:59 PM   pdf      3
                                          2.2.20         2006-02-01 VR 71, 72 OOA - AOL and AEX.pdf                                5/27/2020 6:59 PM   pdf      3
                                                         2007-03-15 EI 346 OOA - Newfield Exploration and Ridgewood
                                          2.2.21       Energy.pdf                                                                  5/27/2020 6:59 PM   pdf      3
                                                         2007-03-27 MP 120, 121, 122, 236 Offshore Operating Agreement -
                                          2.2.22       Petro Ventures and AE.pdf                                                   5/27/2020 6:59 PM   pdf      3

                                          2.2.23         2007-05-09 MP 121 Agreement - Offshore Shelf and Arena Energy.pdf         5/27/2020 6:59 PM   pdf      3
                                          2.2.24         2010-04-26 VR 325, 341, 342 OOA - Peregrine and Entek.pdf                 5/27/2020 6:59 PM   pdf      3
                                          2.2.25         2013-01-01 HI A547 OOA - AOL and Walter and AE.pdf                        5/27/2020 6:59 PM   pdf      3
                                                         2013-05-01 WC 543, 544 Assignment ORRI - AE and AOL to
                                          2.2.26       PetroChief - Non-Required.pdf                                               5/27/2020 6:59 PM   pdf      3
3              Engineering & Geology                                                                                               5/11/2020 2:21 PM   Folder   1
                                         3.1           Drilling Results                                                            5/11/2020 2:21 PM   Folder   2
                                           3.1.1         Pre vs Post Drill Deck.pdf                                                5/11/2020 2:21 PM   pdf      3
                                         3.2           Field Studies                                                               5/11/2020 2:21 PM   Folder   2
                                           3.2.1         Arena GOM Summary EI 338 EI 314.pdf                                       5/11/2020 2:21 PM   pdf      3
                                           3.2.2         EI 275 276_MP-1 Sd_Reservoir History.pdf                                  5/11/2020 2:21 PM   pdf      3




                                                                                                                                                                    001
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page33of
                                                         of16
                                                            16



                  EI 276_#F005 ST_Tex P-2.5 & Tex P-3 Sds_Post-Drill Reserves
    3.2.3       Analysis.pdf                                                    5/11/2020 2:21 PM   pdf      3
    3.2.4         EI 314 Overview.pdf                                           5/11/2020 2:21 PM   pdf      3
    3.2.5         EI 338 Overview.pdf                                           5/11/2020 2:21 PM   pdf      3
    3.2.6         Riker M Platform Development_Update.pdf                       5/14/2020 3:52 PM   pdf      3
  3.3           Geology                                                         5/11/2020 2:21 PM   Folder   2
    3.3.1       Directional Surveys                                             5/11/2020 2:21 PM   Folder   3
      3.3.1.1     Directional_WP_EI182_A001ST04BP00_EOW.csv                     5/11/2020 2:21 PM   csv      4
      3.3.1.2     Directional_WP_EI182_A003ST03BP00_EOW.csv                     5/11/2020 2:21 PM   csv      4
      3.3.1.3     Directional_WP_EI182_A003ST04BP00_EOW.csv                     5/11/2020 2:21 PM   csv      4
      3.3.1.4     Directional_WP_EI182_A008ST01BP00_EOW.csv                     5/11/2020 2:21 PM   csv      4
      3.3.1.5     EI 275 K1_177104159500_Directional.xlsx                       5/11/2020 2:21 PM   xlsx     4
      3.3.1.6     EI 276 F5ST_177104163500_Directional.xlsx                     5/11/2020 2:21 PM   xlsx     4
      3.3.1.7     EI 276_K003ST00BP00_EOW.csv                                   5/11/2020 2:21 PM   csv      4
      3.3.1.8     WP_EI338_K008ST01BP00_EOW.csv                                 5/11/2020 2:21 PM   csv      4
    3.3.2       Producing Well Analysis                                         5/11/2020 2:21 PM   Folder   3
      3.3.2.1     EI 182 G20 Sand Arena Notes.pdf                               5/11/2020 2:21 PM   pdf      4
      3.3.2.2     EI 238 L-9ST C1C Arena Notes.pdf                              5/11/2020 2:21 PM   pdf      4
      3.3.2.3     EI 251 C-3 D3A_ Arena Notes.pdf                               5/11/2020 2:21 PM   pdf      4
                  EI 275 276_Tex P-2.5 Sd_Structure w Amp_South
     3.3.2.4    Dome_03.2019_TD.pdf                                             5/11/2020 2:21 PM   pdf      4
     3.3.2.5      EI 276 F-5ST TexP3 Arena Notes.pdf                            5/11/2020 2:21 PM   pdf      4
     3.3.2.6      EI 276 MP1 Sand Arena Notes.pdf                               5/11/2020 2:21 PM   pdf      4
     3.3.2.7      EI 276_K-2 K-3 (MP1) Notes.pdf                                5/11/2020 2:21 PM   pdf      4
     3.3.2.8      EI 338 K-18ST 5700 Arena Notes.pdf                            5/11/2020 2:21 PM   pdf      4
     3.3.2.9      EI 338 K-1ST3 8100 Arena Notes.pdf                            5/11/2020 2:21 PM   pdf      4
     3.3.2.10     EI 338 K-2BP1 5500 Arena Notes.pdf                            5/11/2020 2:21 PM   pdf      4
     3.3.2.11     EI 338 K-3ST2 4500 Arena Notes.pdf                            5/11/2020 2:21 PM   pdf      4
     3.3.2.12     EI 338 K-5 7700 Arena Notes.pdf                               5/11/2020 2:21 PM   pdf      4
     3.3.2.13     EI 341 A-17ST1 7400 Arena Notes.pdf                           5/11/2020 2:21 PM   pdf      4
     3.3.2.14     EI 341 A-18 7400 Arena Notes.pdf                              5/11/2020 2:21 PM   pdf      4
     3.3.2.15     EI 341 A-19 Arena Notes.pdf                                   5/11/2020 2:21 PM   pdf      4
     3.3.2.16     EI 341 A-20 Arena Notes.pdf                                   5/11/2020 2:21 PM   pdf      4
     3.3.2.17     GA 209 B-9ST Arena Notes.pdf                                  5/11/2020 2:21 PM   pdf      4
     3.3.2.18     ST 37 A-18ST3 8800A Arena Notes.pdf                           5/11/2020 2:22 PM   pdf      4
     3.3.2.19     ST 37 A-18ST4 WBS.pdf                                         5/11/2020 2:22 PM   pdf      4
     3.3.2.20     ST 37 A-21ST2 D2 Arena Notes.pdf                              5/11/2020 2:22 PM   pdf      4
     3.3.2.21     ST 37 H-14ST C2 Arena Notes.pdf                               5/11/2020 2:22 PM   pdf      4
     3.3.2.22     ST 37 H-14ST MD5MEM_4MPR_4015-13463_pp.pdf                    5/11/2020 2:22 PM   pdf      4
     3.3.2.23     ST 37 H-14ST TVD1MEM_4MPR_4015-13463_pp.pdf                   5/11/2020 2:22 PM   pdf      4
     3.3.2.24     ST 37 H-7ST3 8700 Arena Notes.pdf                             5/11/2020 2:22 PM   pdf      4
     3.3.2.25     ST 37 H-7ST3 MD5MEM_4MPR_4589-9405.001_pp.pdf                 5/11/2020 2:22 PM   pdf      4
     3.3.2.26     ST 37 H-7ST3 TVD1MEM_4MPR_4589-9405_pp.pdf                    5/11/2020 2:22 PM   pdf      4
     3.3.2.27     ST 37 I-11ST2 C1C Upper Arena Notes.pdf                       5/11/2020 2:22 PM   pdf      4
     3.3.2.28     ST 37A21ST2 MD5MEM_4MPR_TC_4000-11831.pdf                     5/11/2020 2:22 PM   pdf      4
     3.3.2.29     ST 37A21ST2TVD1MEM_2MPR_4000-11831.pdf                        5/11/2020 2:22 PM   pdf      4
     3.3.2.30     ST 52 CJ33ST3_11800_Arena Notes.pdf                           5/11/2020 2:22 PM   pdf      4
     3.3.2.31     ST 52 CK-35 4400_4500 Arena Notes.pdf                         5/11/2020 2:22 PM   pdf      4
     3.3.2.32     ST 527 CA-10 7600 Arena Notes.pdf                             5/11/2020 2:22 PM   pdf      4
   3.3.3        Producing Wells Logs and Schematics                             5/11/2020 2:21 PM   Folder   3
     3.3.3.1      EI 238 Producing Wells Logs & Schematics.pdf                  5/11/2020 2:22 PM   pdf      4
     3.3.3.2      EI 251 Producing Wells Logs & Schematics.pdf                  5/11/2020 2:22 PM   pdf      4
     3.3.3.3      EI 275 K1_177104159500_1in MD.tif                             5/11/2020 2:22 PM   tif      4
     3.3.3.4      EI 275 K1_177104159500_1in MD_High Def.tif                    5/11/2020 2:22 PM   tif      4
     3.3.3.5      EI 275 K1_177104159500_5in MD.tif                             5/11/2020 2:22 PM   tif      4
     3.3.3.6      EI 276 F5ST_177104163500_1in MD.jpg                           5/11/2020 2:22 PM   jpg      4
     3.3.3.7      EI 276 F5ST_177104163500_1in TVD.jpg                          5/11/2020 2:22 PM   jpg      4
     3.3.3.8      EI 276 F5ST_177104163500_5in MD.cgm                           5/11/2020 2:22 PM            4
     3.3.3.9      EI 276 F5ST_177104163500_5in MD.png                           5/11/2020 2:22 PM   png      4
     3.3.3.10     EI 276 K3_MD1MEM_4MPR_5465-10098.tif                          5/11/2020 2:22 PM   tif      4
     3.3.3.11     EI 276 K3_MD5MEM_TC_5465-10098.tif                            5/11/2020 2:22 PM   tif      4
     3.3.3.12     EI 276 K3_TVD1MEM_4MPR_5465-10098.tif                         5/11/2020 2:22 PM   tif      4




                                                                                                                 002
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page44of
                                                         of16
                                                            16



      3.3.3.13     EI 276 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
      3.3.3.14     EI 314 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
      3.3.3.15     EI 338 (Riker) Producing Wells Logs & Schematics.pdf         5/11/2020 2:22 PM   pdf      4
      3.3.3.16     EI 338K8ST_MD1MEM_4MPR_7776-10825.tif                        5/11/2020 2:22 PM   tif      4
      3.3.3.17     EI 338K8ST_MD5MEM_4MPR_7776-10825.tif                        5/11/2020 2:22 PM   tif      4
      3.3.3.18     EI 338K8ST_TVD1MEM_4MPR_7776-10825.tif                       5/11/2020 2:22 PM   tif      4
      3.3.3.19     EI 341 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
      3.3.3.20     GA 209 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
      3.3.3.21     HIA547 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
      3.3.3.22     MP 123 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
      3.3.3.23     ST 131_135_161_176 Producing Wells Logs & Schematics.pdf     5/11/2020 2:22 PM   pdf      4
      3.3.3.24     ST 36_37_52 Producing Wells Logs & Schematics.pdf            5/11/2020 2:22 PM   pdf      4
      3.3.3.25     VR 342 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
      3.3.3.26     WD 133 Producing Wells Logs & Schematics.pdf                 5/11/2020 2:22 PM   pdf      4
    3.3.4        Reservoir Properties Table                                     5/11/2020 2:21 PM   Folder   3
      3.3.4.1      Reservoir Properties Table.xlsx                              5/11/2020 2:22 PM   xlsx     4
    3.3.5        Seismic                                                        5/11/2020 2:21 PM   Folder   3
      3.3.5.1      Fairfield_anisotropic.pdf                                    5/11/2020 2:22 PM   pdf      4
      3.3.5.2      Fairfield_Nessie-Spec-Sheet.pdf                              5/11/2020 2:22 PM   pdf      4
      3.3.5.3      Fairfield_Ogo-Spec-Sheet.pdf                                 5/11/2020 2:22 PM   pdf      4
      3.3.5.4      FairField_psdm.pdf                                           5/11/2020 2:22 PM   pdf      4
      3.3.5.5      Fairfield_pstm-20k.pdf                                       5/11/2020 2:22 PM   pdf      4
      3.3.5.6      Fairfield_pstm-30k.pdf                                       5/11/2020 2:22 PM   pdf      4
      3.3.5.7      PGS_flyer-flex-vision-3d-a4_Depth.pdf                        5/11/2020 2:22 PM   pdf      4
      3.3.5.8      PGS_flyer-flex-vision-3d-letter.pdf                          5/11/2020 2:22 PM   pdf      4
      3.3.5.9      South_timbalier_merge.pdf                                    5/11/2020 2:22 PM   pdf      4
      3.3.5.10     TGS_Deep_Resolve_(PSTM)_and_(PSDM)_3D_Spec.pdf               5/11/2020 2:22 PM   pdf      4
      3.3.5.11     TGS_Louisiana_Renaissance_3D_Spec.pdf                        5/11/2020 2:22 PM   pdf      4
      3.3.5.12     TGS_ShipShoalST Spec Sheet.pdf                               5/11/2020 2:22 PM   pdf      4
      3.3.5.13     TGS_Sophies Resolve TTI RTM 3D Spec.pdf                      5/11/2020 2:22 PM   pdf      4
      3.3.5.14     TGS_Sophies_Link_(PSTM)_and_(PSDM)_Spec.pdf                  5/11/2020 2:22 PM   pdf      4
      3.3.5.15     TGS_Sophies_Resolve_Kirchhoff_PSDM_3D_Spec.pdf               5/11/2020 2:22 PM   pdf      4
      3.3.5.16     TGS_STimbalier Spec Sheet.pdf                                5/11/2020 2:22 PM   pdf      4
      3.3.5.17     TGS_STimbalierExt Spec Sheet.pdf                             5/11/2020 2:22 PM   pdf      4
      3.3.5.18     TGS_STimbalierNorth Spec Sheet.pdf                           5/11/2020 2:22 PM   pdf      4
      3.3.5.19     TGS_Texas_Renaissance_3D_Spec.pdf                            5/11/2020 2:22 PM   pdf      4
      3.3.5.20     Western_Emerg-LA Streamer_PSTM.pdf                           5/11/2020 2:22 PM   pdf      4
      3.3.5.21     Western_Emerge OBC and Emerge Streamer_PSTM.pdf              5/11/2020 2:22 PM   pdf      4
      3.3.5.22     Western_Emerge OBC PSTM.pdf                                  5/11/2020 2:22 PM   pdf      4
      3.3.5.23     Western_Emerge OBC_PSTM.pdf                                  5/11/2020 2:22 PM   pdf      4
      3.3.5.24     Western_Emerge Streamer PSTM.pdf                             5/11/2020 2:22 PM   pdf      4
      3.3.5.25     Western_eugene_island_area1.pdf                              5/11/2020 2:22 PM   pdf      4
  3.4            PHDWin RESDAS & Maps                                           5/11/2020 2:21 PM   Folder   2
    3.4.1          GA 209_BP B-10_ LL-10D_Map.ResDas.pdf                        5/11/2020 2:21 PM   pdf      3
    3.4.2          PHDWin 2071_EI 238_D-2 Sd_K-5 dump flood_ResDas.maps.pdf     5/11/2020 2:21 PM   pdf      3
    3.4.3          PHDWin 1010 & 1011 - EI 339 LA LB Ryder Scott.pdf            5/11/2020 2:21 PM   pdf      3
    3.4.4          PHDWin 1013 - EI 338_LD Ryder Scott.pdf                      5/11/2020 2:21 PM   pdf      3
                   PHDWin 1206_2791 MP120 (7500 Lwr )_Maps &
   3.4.5         RESDAS_May.28.2019.pdf                                         5/11/2020 2:21 PM   pdf      3
                   PHDWin 1207 MP120_7500 CA-3ST (offset to CA-1) RSC Map &
   3.4.6         RESDAS.pdf                                                     5/11/2020 2:21 PM   pdf      3

   3.4.7           PHDWin 1210 - EI338_LG Prospect_5700_RSC Maps & RESDAS.pdf   5/11/2020 2:21 PM   pdf      3

   3.4.8           PHDWin 1295 EI338_LF Prospect_3500_RSC Maps & RESDAS.pdf     5/11/2020 2:21 PM   pdf      3
   3.4.9           PHDWin 1488_HI 547 Deep_GA-0_C2_ maps_resdas.pdf             5/11/2020 2:21 PM   pdf      3

   3.4.10          PHDWin 1564 - ST176_CA-J #CA-5ST (13800)_Maps & RESDAS.pdf   5/11/2020 2:21 PM   pdf      3
   3.4.11          PHDWin 1565 - CA-5ST (16500)_Maps & RESDAS_2019.06.05.pdf    5/11/2020 2:21 PM   pdf      3
   3.4.12          PHDWin 1595 ST 131_A8 PDNP (D10)_Maps _ RESDAS.pdf           5/11/2020 2:21 PM   pdf      3
   3.4.13          PHDWin 1607ST135_W-7ST1 BP (I-8)_RESDAS & MAPS.pdf           5/11/2020 2:21 PM   pdf      3
   3.4.14          PHDWin 1607ST135_W-7STBP (I-5)_Maps & RESDAS.pdf             5/11/2020 2:21 PM   pdf      3




                                                                                                                 003
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page55of
                                                         of16
                                                            16



                  PHDWin 1607_ST135_W-7STBP (I-3)_Maps &
   3.4.15       RESDAS_REVISED.pdf                                                5/11/2020 2:21 PM   pdf   3
   3.4.16         PHDWin 1749 EI215_C-6ST5 (B1)_Maps & RESDAS_May2019.pdf         5/11/2020 2:21 PM   pdf   3

   3.4.17         PHDWin 1979 EI 238_K-B PUD (C-15)_Maps & RESDAS_7-2016.pdf      5/11/2020 2:21 PM   pdf   3
   3.4.18         PHDWin 1983 ST 37_I-11ST2 C1C Upper maps and resdas.pdf         5/11/2020 2:21 PM   pdf   3
                  PHDWin 2065 EI238_Location LB (C-1 FB C)_Maps & RESDAS_7-
   3.4.19       2016.pdf                                                          5/11/2020 2:21 PM   pdf   3

   3.4.20         PHDWIn 2079 EI252_Location LD (C-10)_Maps & RESDAS_7-2016.pdf   5/11/2020 2:21 PM   pdf   3
   3.4.21         PHDWin 2101_EI 276_MP-1 Sd_Maps.ResDas.pdf                      5/11/2020 2:21 PM   pdf   3
                  PHDWin 2104_EI276_F-3ST (Cris Sub2)_Maps &
   3.4.22       RESDAS_YE19_2020.01.22.pdf                                        5/11/2020 2:21 PM   pdf   3
                  PHDWin 2111_EI 276_F-5ST1 (Tex P3-P2.5)_Maps and
   3.4.23       RESDAS_OCT 2019_9.19.19.pdf                                       5/11/2020 2:21 PM   pdf   3
   3.4.24         PHDWin 2239 ST 37.38_I2ST3 C-1E_Maps.ResDas - Copy.pdf          5/11/2020 2:21 PM   pdf   3
   3.4.25         PHDWin 2248_VR 342_A4ST4_PL6-11 SD_MAPS + RESDAS.pdf            5/11/2020 2:21 PM   pdf   3
                  PHDWin 2685_EI338_8100C&DSands (K-1ST3 & K-10ST) &
   3.4.26       _RESDAS_MAPS_20180917.pdf                                         5/11/2020 2:21 PM   pdf   3
   3.4.27         PHDWin 2686_EI 338 #K-8 ST 8030' Sand maps and ResDas.pdf       5/11/2020 2:21 PM   pdf   3

   3.4.28         PHDWin 2686_EI 338 #K-8 ST 8100' Sands maps and ResDas.c.pdf    5/11/2020 2:21 PM   pdf   3
   3.4.29         PHDWin 2690_ST 52_CJ 33ST2.CJ34ST_11800_Maps.ResDas.pdf         5/11/2020 2:21 PM   pdf   3
   3.4.30         PHDWin 2702 EI 251-262 A-12ST1.pdf                              5/11/2020 2:21 PM   pdf   3
   3.4.31         PHDWin 2732 ST 37.38_Loc CB_D-10A_Maps.ResDas.pdf               5/11/2020 2:21 PM   pdf   3
   3.4.32         PHDWin 2739_ST 52_8700 FB A__CA-9_PDNP map.ResDas.pdf           5/11/2020 2:21 PM   pdf   3

   3.4.33         PHDWin 2740_ST 52_8900 A FB B_CA-08__PVBP_Maps ResDas.pdf       5/11/2020 2:21 PM   pdf   3
   3.4.34         PHDWIN 2782_2788 GA 209_LL-15_Maps_ResDas.pdf                   5/11/2020 2:21 PM   pdf   3
   3.4.35         PHDWin 2783 GA 209_PUD MM 60_Map.ResDas.pdf                     5/11/2020 2:21 PM   pdf   3
                  PHDWin 2784 GA 209_PUD Rob C Upr Lwr_Updip to A-
   3.4.36       2_Maps.ResDas.pdf                                                 5/11/2020 2:21 PM   pdf   3
                  PHDWIN 2785_GA 209_PUD Rob C Lwr_Updip to B-
   3.4.37       5_Map.ResDas.pdf                                                  5/11/2020 2:21 PM   pdf   3
                  PHDWin 2793 ST 52_PUD #1 (8450 FB D)_Maps & RESDAS_7-2016
   3.4.38       UPDATED.pdf                                                       5/11/2020 2:21 PM   pdf   3
   3.4.39         PHDWin 816_EI338_K-01ST2_5500_.pdf                              5/11/2020 2:21 PM   pdf   3
   3.4.40         PHDWin 822_EI338_K-13_Maps_Resdas_20141017.pdf                  5/11/2020 2:21 PM   pdf   3
   3.4.41         PHDWin_1525 EI 251_C-3 (D3A FBG)_Maps, RESDAS, Pz.pdf           5/11/2020 2:21 PM   pdf   3
                  PHWin 2789 EI215_C-21ST & C-21 Accel (B1)_Maps &
   3.4.42       RESDAS_May2019.pdf                                                5/11/2020 2:21 PM   pdf   3

   3.4.43         PHDWin 1301_EI 182_ A-1 ST3 (G20 WEST)_NOV 2017_10.11.17.pdf    5/14/2020 6:21 PM   pdf   3
   3.4.44         PHDWin 1841_EI 276 F-7ST TexP3A Arena Notes.pdf                 5/14/2020 6:21 PM   pdf   3
                  PHDWin 1996 ST37-A-18ST3-8800'A Sand RSC Booking Pkg_JAN
   3.4.45       2020.pdf                                                          5/14/2020 6:21 PM   pdf   3
   3.4.46         PHDWin 2115_2116EI276_K-2 & K-3 MP1.pdf                         5/14/2020 6:21 PM   pdf   3
   3.4.47         PHDWIn 2194_EI 341 A17ST1_7400_A1B_Volumetrics.pdf              5/14/2020 6:21 PM   pdf   3
   3.4.48         PHDWin 2757 ST 52 CA10 (7600).pdf                               5/14/2020 6:21 PM   pdf   3
   3.4.49         PHDWin 2794_2019_08_26_EI 341 7400' B Sand.pdf                  5/14/2020 6:21 PM   pdf   3

   3.4.50         PHDWin 2869 ST37-H-14-C2 Sand RSC Booking Pkg_JAN 2020.pdf      5/14/2020 6:21 PM   pdf   3
   3.4.51         PHDWin 2877_ LL-10D Opportunity Arena Notes.pdf                 5/14/2020 6:21 PM   pdf   3
                  PHDWin 2895 ST37-H07ST3 HZ-8700' Sand RSC Booking Pkg_APR
   3.4.52       2020.pdf                                                          5/14/2020 6:21 PM   pdf   3
                  PHDWin 2897 ST37-A21ST2-D2 Sand RSC Booking Pkg_APR
   3.4.53       2020.pdf                                                          5/14/2020 6:21 PM   pdf   3
                  PHDWin_ 1300_2306_2309 EI 182_ A-3 ST4 (G20 EAST)_NOV
   3.4.54       2017_10.11.17.pdf                                                 5/14/2020 6:21 PM   pdf   3
   3.4.55         PHDWIn 563 MC 80#1ST 4800 Arena Summary.pdf                     5/14/2020 6:21 PM   pdf   3
   3.4.56         PHDWin 815_2014.09.09_EI338_K-11_6200'.pdf                      5/14/2020 6:21 PM   pdf   3
   3.4.57         PHDWin 826 2016.07.15_EI338_K-12_6700'.pdf                      5/14/2020 6:21 PM   pdf   3




                                                                                                                004
                 Case
                 Case20-03404
                      20-03404 Document
                               Document13-8
                                        1-8 Filed
                                            Filedin
                                                  inTXSB
                                                    TXSBon
                                                         on08/28/20
                                                           08/31/20 Page
                                                                    Page66of
                                                                          of16
                                                                             16



                   3.5           Ryder Scott Reserve Summary_4.2020                                   5/11/2020 2:21 PM   Folder   2
                     3.5.1         2020 04 ResDas All Fields.pdf                                      5/11/2020 2:21 PM   pdf      3
                     3.5.2         EC328.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.3         EI100.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.4         EI182.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.5         EI208.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.6         EI231.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.7         EI238.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.8         EI251.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.9         EI276.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.10        EI314.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.11        EI330.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.12        EI338.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.13        EI341.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.14        EI99.pdf                                                           5/11/2020 2:21 PM   pdf      3
                     3.5.15        GA209.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.16        HI179.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.17        HI545.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.18        HI547.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.19        MC800.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.20        MP120.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.21        MP123.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.22        SMI192.pdf                                                         5/11/2020 2:21 PM   pdf      3
                     3.5.23        ST131.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.24        ST135.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.25        ST148.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.26        ST161.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.27        ST176.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.28        ST36.pdf                                                           5/11/2020 2:21 PM   pdf      3
                     3.5.29        ST37.pdf                                                           5/11/2020 2:21 PM   pdf      3
                     3.5.30        ST52.pdf                                                           5/11/2020 2:21 PM   pdf      3
                     3.5.31        VR342.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.32        VR71.pdf                                                           5/11/2020 2:21 PM   pdf      3
                     3.5.33        VR72.pdf                                                           5/11/2020 2:21 PM   pdf      3
                     3.5.34        WC543.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.35        WD117.pdf                                                          5/11/2020 2:21 PM   pdf      3
                     3.5.36        WD133.pdf                                                          5/11/2020 2:21 PM   pdf      3
                   3.6           Technical Presentations                                              5/11/2020 2:21 PM   Folder   2
                     3.6.1         2019-09-25 EI 182 Slides.pdf                                       5/11/2020 2:21 PM   pdf      3
                     3.6.2         GA 209 Map JMB.pdf                                                 5/11/2020 2:21 PM   pdf      3
                     3.6.3         Main Pass Area Map.pdf                                             5/11/2020 2:21 PM   pdf      3
4   Operations                                                                                        5/11/2020 2:21 PM   Folder   1
                   4.1           Master Well & Platform List                                          5/11/2020 2:21 PM   Folder   2
                     4.1.1          Arena All Wellbores 20200320.xlsx                                 5/11/2020 2:21 PM   xlsx     3
                     4.1.2          Arena Master Active Well List 20200318.xlsx                       5/15/2020 3:30 PM   xlsx     3
                     4.1.3          Arena Platform & Pipeline List.xlsm                               5/11/2020 2:21 PM   xlsm     3
                     4.1.4          Field Summary Shut In Comparison_2020.05.04.xlsx                  5/15/2020 3:38 PM   xlsx     3
                     4.1.5          Shut-In_README.pdf                                                5/12/2020 8:04 PM   pdf      3
                   4.2           Operations Summary                                                   5/11/2020 2:21 PM   Folder   2
                     4.2.1       EI 182                                                               5/11/2020 2:21 PM   Folder   3
                       4.2.1.1      EI 182 #A-18 ST02 BP00 Operation Summary 7-1-19.pdf               5/11/2020 2:22 PM   pdf      4
                       4.2.1.2      EI 182 A-18 Current Schematic 2020-02-09.xlsx                     5/11/2020 2:22 PM   xlsx     4
                       4.2.1.3      EI 182 A-18 Daily Report 2020-02-08.xlsm                          5/11/2020 2:22 PM   xlsm     4
                     4.2.2       EI 275                                                               5/11/2020 2:21 PM   Folder   3
                       4.2.2.1      EI 275 #K002 ST00 BP00 As Run Schematic dated 05.01.19.pdf        5/11/2020 2:22 PM   pdf      4

                      4.2.2.2      EI 275 #K002 ST00 BP00 Final Morning Report dated 05.02.19.xlsm    5/11/2020 2:22 PM   xlsm     4
                      4.2.2.3      EI 275 #K002 ST00 BP00 Operation Summary.pdf                       5/11/2020 2:22 PM   pdf      4

                      4.2.2.4       EI 275 #K003 ST00 BP00 Final Morning Report dated 06.02.19.xlsm   5/11/2020 2:22 PM   xlsm     4
                      4.2.2.5       EI 275 #K003 ST00 BP00 Operation Summary.pdf                      5/11/2020 2:22 PM   pdf      4
                    4.2.3        EI 276                                                               5/11/2020 2:21 PM   Folder   3




                                                                                                                                       005
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page77of
                                                         of16
                                                            16



    4.2.3.1        EI 276 #F002 ST00 BP00 Operation Summary.pdf                       5/11/2020 2:22 PM   pdf      4
    4.2.3.2        EI 276 #F003 ST00 BP00 Operation Summary.pdf                       5/11/2020 2:22 PM   pdf      4
                   EI 276 #F003 ST01 BP00 As-Run Completion
    4.2.3.3     Schematic_10_21_2019.xlsx                                             5/11/2020 2:22 PM   xlsx     4
    4.2.3.4        EI 276 #F003 ST01 BP00 Final drilling Report dated 10.28.19.xlsm   5/11/2020 2:22 PM   xlsm     4
    4.2.3.5        EI 276 #F005 ST00 BP00 Operation Summary.pdf                       5/11/2020 2:22 PM   pdf      4
                   EI 276 #F005 ST01 BP00 As-Run Completion
    4.2.3.6     Schematic_9_30_2019.xls                                               5/11/2020 2:22 PM   xls      4
                   EI 276 #K003 ST00 BP00 As Run Completion Schematic dated
     4.2.3.7    06.12.19.xls                                                          5/11/2020 2:22 PM   xls      4
     4.2.3.8       EI 276 F002 STO1 BP00_10-08-2019.xls                               5/11/2020 2:22 PM   xls      4
     4.2.3.9       EI 276 F2 DMR.xlsm                                                 5/11/2020 2:22 PM   xlsm     4
     4.2.3.10      EI 276 F5 DMR.xlsm                                                 5/11/2020 2:22 PM   xlsm     4
   4.2.4        EI 338                                                                5/11/2020 2:21 PM   Folder   3
                   EI 338 #K001 ST03 BP00 As Run Completion Schematic dated
    4.2.4.1     08.13.18.xlsx                                                         5/11/2020 2:22 PM   xlsx     4
    4.2.4.2        EI 338 #K001 ST03 BP00 Final Morning Report 08.21.18.xlsm          5/11/2020 2:22 PM   xlsm     4
    4.2.4.3        EI 338 #K001 ST03 BP00 Operation Summary.pdf                       5/11/2020 2:22 PM   pdf      4
                   EI 338 #K007 ST01 BP00 As Run Completion Schematic dated
    4.2.4.4     03.08.18.xls                                                          5/11/2020 2:22 PM   xls      4

    4.2.4.5       EI 338 #K007 ST01 BP00 Final Morning Report dated 03.08.18.xlsm     5/11/2020 2:22 PM   xlsm     4
    4.2.4.6       EI 338 #K007 ST01 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4

    4.2.4.7       EI 338 #K008 ST01 BP00 Completion Schematic dated 2018-08-22.pdf    5/11/2020 2:22 PM   pdf      4
    4.2.4.8       EI 338 #K008 ST01 BP00 Final Morning Report 06.07.18.xlsm           5/11/2020 2:22 PM   xlsm     4
    4.2.4.9       EI 338 #K008 ST01 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4
                  EI 338 #K009 ST01 BP00 As Run Completion Schematic dated
    4.2.4.10    04.06.18.xls                                                          5/11/2020 2:22 PM   xls      4

     4.2.4.11      EI 338 #K009 ST01 BP00 Final Morning Report dated 04.07.18.xlsm    5/11/2020 2:22 PM   xlsm     4
     4.2.4.12      EI 338 #K009 ST01 BP00 Operation Summary.pdf                       5/11/2020 2:22 PM   pdf      4
     4.2.4.13      EI 338 #K010 ST01 BP00 As-Run Schematic dated 08.16.18.xls         5/11/2020 2:22 PM   xls      4
     4.2.4.14      EI 338 #K010 ST01 BP00 Final Morning Report 08.17.18.xlsm          5/11/2020 2:22 PM   xlsm     4
     4.2.4.15      EI 338 #K010 ST01 BP00 Operation Summary.pdf                       5/11/2020 2:22 PM   pdf      4
   4.2.5        EI 341                                                                5/11/2020 2:21 PM   Folder   3
     4.2.5.1       EI 341 A001 ST01 BP00 DMR.xlsm                                     5/11/2020 2:22 PM   xlsm     4
     4.2.5.2       EI 341 A001 ST01 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4
                   EI 341 A001 ST01 BP00 Revised Completion Schematic October
    4.2.5.3     5_2019.xls                                                            5/11/2020 2:22 PM   xls      4
    4.2.5.4        EI 341 A003 ST01 BP00 DMR.XLSM                                     5/11/2020 2:22 PM   xlsm     4

    4.2.5.5       EI 341 A003 ST02 BP00 As Run Completion Schematic 4-30-19.xls       5/11/2020 2:22 PM   xls      4
    4.2.5.6       EI 341 A003 ST02 BP00 Operation Summary.pdf                         5/11/2020 2:22 PM   pdf      4

    4.2.5.7       EI 341 A008 ST01 BP01 As Run Completion Schematic 3-18-2019.xls     5/11/2020 2:22 PM   xls      4
    4.2.5.8       EI 341 A008 ST01 BP01 Final DMR.xlsm                                5/11/2020 2:22 PM   xlsm     4
    4.2.5.9       EI 341 A019 ST00 BP01 As Run Completion Schematic Rev1.xls          5/11/2020 2:22 PM   xls      4
    4.2.5.10      EI 341 A019 ST00 BP01 Final DMR.xlsm                                5/11/2020 2:22 PM   xlsm     4
    4.2.5.11      EI 341 A019 ST00 BP01 Operation Summary Final.pdf                   5/11/2020 2:22 PM   pdf      4

     4.2.5.12     EI 341 A020 ST00 BP00 As Run Completion Schematic 2 10 19.pdf       5/11/2020 2:22 PM   pdf      4
     4.2.5.13     EI 341 A020 ST00 BP00 DMR.xlsm                                      5/11/2020 2:22 PM   xlsm     4
     4.2.5.14     EI 341 A020 ST00 BP00 Operation Summary.pdf                         5/11/2020 2:22 PM   pdf      4
     4.2.5.15     EI 341 A8 Well Operations Summary.pdf                               5/11/2020 2:22 PM   pdf      4
   4.2.6        ST 130                                                                5/11/2020 2:21 PM   Folder   3
     4.2.6.1      ST 130 K009 ST01 BP00 Current Schematic 12-08-2019.xlsx             5/11/2020 2:22 PM   xlsx     4
     4.2.6.2      ST 130 K009 ST01 BP00 Final DMR 11-25-2019.xlsm                     5/11/2020 2:22 PM   xlsm     4
     4.2.6.3      ST 130 K9 Drilling & Completion Operations Summary 2019.pdf         5/11/2020 2:22 PM   pdf      4
   4.2.7        ST 189                                                                5/11/2020 2:21 PM   Folder   3

    4.2.7.1       ST 189 CA004 ST03 BP00 As Run Completion Schematic 10.21.19.xls 5/11/2020 2:22 PM       xls      4




                                                                                                                       006
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page88of
                                                         of16
                                                            16



     4.2.7.2       ST 189 CA004 ST03 BP00 DMR.xlsm                                     5/11/2020 2:22 PM   xlsm     4
     4.2.7.3       ST 189 CA004 ST03 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4
   4.2.8         ST 37                                                                 5/11/2020 2:21 PM   Folder   3
     4.2.8.1       ST 37 #I-2 ST03 DMR -.xlsm                                          5/11/2020 2:22 PM   xlsm     4
     4.2.8.2       ST 37 I012 ST01 BP00 DMR.xlsm                                       5/11/2020 2:22 PM   xlsm     4
     4.2.8.3       ST 37 #A-18 ST04 BP00 Operation Summary.pdf                         5/11/2020 2:22 PM   pdf      4
     4.2.8.4       ST 37 #A-21 ST02 BP00 DMR.xlsm                                      5/11/2020 2:22 PM   xlsm     4
                   ST 37 #A-21 ST02 BP00 Final As Run Openhole Horizontal Completion
    4.2.8.5      WBS 2-18-20.pdf                                                       5/11/2020 2:22 PM   pdf      4
    4.2.8.6        ST 37 #A-21 ST02 BP00 Operation Summary.pdf                         5/11/2020 2:22 PM   pdf      4
    4.2.8.7        ST 37 #H007 Operation Summary.pdf                                   5/11/2020 2:22 PM   pdf      4

    4.2.8.8        ST 37 #H007 ST03 BP00 As-Run Completion Schematic 3-8-2020.pdf      5/11/2020 2:22 PM   pdf      4
    4.2.8.9        ST 37 #I02 ST01 ST02 & ST03 Operation Summary.pdf                   5/11/2020 2:22 PM   pdf      4

    4.2.8.10       ST 37 #I02 ST03 BP00 - As-Built Wellbore Schematic - 2 9 2018.xls   5/11/2020 2:22 PM   xls      4
    4.2.8.11       ST 37 A-18ST4 WBS.pdf                                               5/11/2020 2:22 PM   pdf      4
    4.2.8.12       ST 37 A18 DMR.xlsm                                                  5/11/2020 2:22 PM   xlsm     4
    4.2.8.13       ST 37 H-7 ST-3 BP-0 AOL_DMR_.xlsm                                   5/11/2020 2:22 PM   xlsm     4

     4.2.8.14      ST 37 I012 ST01 BP00 - As Run Completion Schematic - 4 1 2018.xls   5/11/2020 2:22 PM   xls      4
     4.2.8.15      ST 37 I012 ST01 BP00 Operation Summary.pdf                          5/11/2020 2:22 PM   pdf      4
   4.2.9         ST 38                                                                 5/11/2020 2:21 PM   Folder   3

    4.2.9.1        ST 38 #H014 ST01 BO00 Final Morning Report dated 01.26.20.xlsm      5/11/2020 2:22 PM   xlsm     4
    4.2.9.2        ST 38 #H014 ST00 BP00 Operation Summary.pdf                         5/11/2020 2:22 PM   pdf      4

     4.2.9.3       ST 38 H014 ST01 BP00 As-Run OHGP Schematic dated 01.26.20.xls       5/11/2020 2:22 PM   xls      4
   4.2.10        ST 51                                                                 5/11/2020 2:21 PM   Folder   3
     4.2.10.1      ST 51 #CE20 ST00 & ST01 BP00 Operation Summary.pdf                  5/11/2020 2:22 PM   pdf      4
                   ST 51 #CE34 ST00 & ST01 & ST02 & ST03 BP00 Operation
    4.2.10.2     Summary.pdf                                                           5/11/2020 2:40 PM   pdf      4
    4.2.10.3       ST 51 #CE35 ST00 BP00 Operation Summary.pdf                         5/11/2020 2:22 PM   pdf      4

    4.2.10.4       ST 51 #CE35 ST01 BP00 As-Run Completion Schematic - 10-14-18.xls 5/11/2020 2:22 PM      xls      4

    4.2.10.5       ST 51 #CE36 ST00 BP00 As-Built Completion WBS - 8 31 2018.xls       5/11/2020 2:22 PM   xls      4
    4.2.10.6       ST 51 #CE36 ST00 BP00 Operation Summary.pdf                         5/11/2020 2:22 PM   pdf      4
    4.2.10.7       ST 51 CE 34 DMR -.xlsm                                              5/11/2020 2:22 PM   xlsm     4
    4.2.10.8       ST 51 CE 35 DMR -.xlsm                                              5/11/2020 2:22 PM   xlsm     4
    4.2.10.9       ST 51 CE 36 DMR -.xlsm                                              5/11/2020 2:22 PM   xlsm     4
    4.2.10.10      ST 51 CE20 DMR_Rev10.xlsm                                           5/11/2020 2:22 PM   xlsm     4

     4.2.10.11     ST 51 CE34 ST03 BP00 - As-Built Wellbore Schematic - 8-7-2018.xls   5/11/2020 2:22 PM   xls      4
   4.2.11        ST 52                                                                 5/11/2020 2:21 PM   Folder   3
                   ST 52 #CA007 ST00 BP00 As-Run Completion Schematic -
    4.2.11.1     01.02.2019.xls                                                        5/11/2020 2:22 PM   xls      4
    4.2.11.2       ST 52 #CA007 ST00 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4
                   ST 52 #CA008 ST00 BP00 As_Run Completion Schematic
    4.2.11.3     02_01_2019.xls                                                        5/11/2020 2:22 PM   xls      4
    4.2.11.4       ST 52 #CA008 ST00 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4
                   ST 52 #CA009 ST00 BP00 As Run Completion Schematic dated
    4.2.11.5     07.23.19.xlsx                                                         5/11/2020 2:22 PM   xlsx     4
    4.2.11.6       ST 52 #CA009 ST00 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4
    4.2.11.7       ST 52 #CA010 ST00 BP00 Operation Summary.pdf                        5/11/2020 2:22 PM   pdf      4
                   ST 52 #CA010 ST01 BP00 As-Run Completion Schematic (3.5 tubing) -
    4.2.11.8     03-17-2019.xls                                                        5/11/2020 2:22 PM   xls      4

    4.2.11.9       ST 52 #CA09 ST00 BP00 Final Morning Report dated 02.24.19.xlsm      5/11/2020 2:22 PM   xlsm     4
    4.2.11.10      ST 52 1241 #CA-4 Wellbore 5-7-18.pdf                                5/11/2020 2:22 PM   pdf      4
    4.2.11.11      ST 52 CA 07 DMR.xlsm                                                5/11/2020 2:22 PM   xlsm     4
    4.2.11.12      ST 52 CA 08 DMR.xlsm                                                5/11/2020 2:22 PM   xlsm     4




                                                                                                                        007
                               Case
                               Case20-03404
                                    20-03404 Document
                                             Document13-8
                                                      1-8 Filed
                                                          Filedin
                                                                inTXSB
                                                                  TXSBon
                                                                       on08/28/20
                                                                         08/31/20 Page
                                                                                  Page99of
                                                                                        of16
                                                                                           16



                                    4.2.11.13        ST 52 CA 10 DMR.xlsm                                                   5/11/2020 2:22 PM    xlsm     4
                                    4.2.11.14        ST 52 CJ-32 Activity Summary.pdf                                       5/11/2020 2:22 PM    pdf      4
                                    4.2.11.15        ST 52 CJ-32 WBS Current 2-15-18.pdf                                    5/11/2020 2:22 PM    pdf      4
                                 4.3               Producing Well Logs & Schematics                                         5/11/2020 2:21 PM    Folder   2
                                   4.3.1             EI 182 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.2             EI 238 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.3             EI 251 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.4             EI 276 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.5             EI 314 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.6             EI 338 (Riker) Producing Wells Logs & Schematics.pdf                   5/11/2020 2:21 PM    pdf      3
                                   4.3.7             EI 341 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.8             GA 209 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.9             HIA547 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.10            MP 123 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.11            ST 131_135_161_176 Producing Wells Logs & Schematics.pdf               5/11/2020 2:21 PM    pdf      3
                                   4.3.12            ST 36_37_52 Producing Wells Logs & Schematics.pdf                      5/11/2020 2:21 PM    pdf      3
                                   4.3.13            VR 342 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
                                   4.3.14            WD 133 Producing Wells Logs & Schematics.pdf                           5/11/2020 2:21 PM    pdf      3
5   Financials and Marketing                                                                                                5/11/2020 2:21 PM    Folder   1
                                 5.1               Bonding Obligations                                                      5/11/2020 2:21 PM    Folder   2
                                   5.1.1              1- AE-Valiant Bonding Obligations-4-17-20.xlsx                        5/11/2020 2:21 PM    xlsx     3
                                 5.2               Financials                                                               5/11/2020 2:21 PM    Folder   2
                                   5.2.1           Acquisition Field Performance                                            5/11/2020 2:21 PM    Folder   3
                                     5.2.1.1          Acquisition Field Performance_2019.12.31.xlsx                         5/15/2020 3:49 PM    xlsx     4
                                   5.2.2           Financial Statements                                                     5/11/2020 2:21 PM    Folder   3
                                     5.2.2.1          2019.12.31_Annual Report.pdf                                          5/11/2020 2:22 PM    pdf      4
                                     5.2.2.2          Financial Disclosure_README.pdf                                       5/17/2020 10:48 AM   pdf      4
                                   5.2.3           Historical Sales                                                         5/11/2020 2:21 PM    Folder   3
                                     5.2.3.1          Oil Sales by Grade 2018 thru Q1 2020.xlsx                             5/11/2020 2:22 PM    xlsx     4
                                   5.2.4           LOS                                                                      5/11/2020 2:21 PM    Folder   3
                                     5.2.4.1          2019.12_LOE 2019-12 Ryder Scott Update.xlsx                           5/11/2020 2:22 PM    xlsx     4
                                     5.2.4.2          2019.12_LOS_FY2019.xlsx                                               5/11/2020 2:22 PM    xlsx     4
                                     5.2.4.3          2020.01.31_Arena Energy LP LTM Gross LOS 1.31.20.xlsx                 5/11/2020 2:22 PM    xlsx     4
                                     5.2.4.4          2020.01.31_Arena Energy LP LTM Net LOS 1.31.20.xlsx                   5/11/2020 2:22 PM    xlsx     4
                                     5.2.4.5          2020.03.31_Bank LOS_TTM.xlsx                                          5/15/2020 3:59 PM    xlsx     4
                                   5.2.5           Netbacks                                                                 5/11/2020 2:21 PM    Folder   3
                                     5.2.5.1          Netback Calculations - v05.08.20.xlsx                                 5/15/2020 5:28 PM    xlsx     4
                                     5.2.5.2          Netback Calculations - v05.08.20.pdf                                  5/15/2020 5:28 PM    pdf      4
                                 5.3               Marketing                                                                5/11/2020 2:21 PM    Folder   2
                                   5.3.1           Contract Briefs                                                          5/27/2020 7:02 PM    Folder   3
                                     5.3.1.1       Eugene Island                                                            5/27/2020 7:02 PM    Folder   4
                                                      EI 100 - Oil Gathering and Reserve Dedication Agrmt - Contract
                                      5.3.1.1.1    Brief.pdf                                                             5/27/2020 7:02 PM       pdf      5
                                      5.3.1.1.2       EI 100 - Pipeline Connection Agrmt - Contract Brief.pdf            5/27/2020 7:02 PM       pdf      5
                                      5.3.1.1.3       EI 182 - Gas Dehydration Agrmt - Contract Brief.pdf                5/27/2020 7:02 PM       pdf      5
                                                      EI 182 - Gas Processing Commitment and Dedication Agrmt - Contract
                                      5.3.1.1.4    Brief.pdf                                                             5/27/2020 7:02 PM       pdf      5
                                                      EI 182 - Operation and Maintenance of Measurement Facilities -
                                      5.3.1.1.5    Contract Brief.pdf                                                    5/27/2020 7:02 PM       pdf      5

                                      5.3.1.1.6      EI 215 - Successor Natural Gas Processing Agrmt - Contract Brief.pdf   5/27/2020 7:02 PM    pdf      5
                                      5.3.1.1.7      EI 227 - Liquid Hydrocarbon Stabilization Agrmt - Contract Brief.pdf   5/27/2020 7:02 PM    pdf      5
                                                     EI 238 - Gas Processing Agrmt - Venice Gas Processing Plant -
                                      5.3.1.1.8    Contract Brief.pdf                                                       5/27/2020 7:02 PM    pdf      5
                                      5.3.1.1.9      EI 238 - Liquid Hydrocarbon Stabilization Agrmt - Contract Brief.pdf   5/27/2020 7:02 PM    pdf      5
                                      5.3.1.1.10     EI 251 - Gas Processing Agrmt - Contract Brief.pdf                     5/27/2020 7:02 PM    pdf      5
                                      5.3.1.1.11     EI 276 - Liquid Hydrocarbon Stabilization Agrmt - Contract Brief.pdf   5/27/2020 7:02 PM    pdf      5
                                      5.3.1.1.12     EI 314 - Gas Processing Agrmt - Contract Brief.pdf                     5/27/2020 7:02 PM    pdf      5
                                      5.3.1.1.13     EI 338 - Connection Agrmt - Contract Brief.pdf                         5/27/2020 7:02 PM    pdf      5

                                      5.3.1.1.14     EI 338 - Successor Natural Gas Processing Agrmt - Contract Brief.pdf   5/27/2020 7:02 PM    pdf      5
                                      5.3.1.1.15     EI 341 - Liquid Hydrocarbon Stabilization Agrmt - Contract Brief.pdf   5/27/2020 7:02 PM    pdf      5




                                                                                                                                                              008
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page10
                                                          10of
                                                             of16
                                                                16




      5.3.1.1.16      EI 341 - Successor Natural Gas Processing Agrmt - Contract Brief.pdf    5/27/2020 7:02 PM   pdf      5
    5.3.1.2        Legacy                                                                     5/27/2020 7:02 PM   Folder   4
                      EC 328 - Dedication and Transportation Services Agrmt - Contract
     5.3.1.2.1     Brief.pdf                                                                  5/27/2020 7:02 PM   pdf      5

     5.3.1.2.2       GA 209 - Operating and Admin Management Agrmt - Contract Brief.pdf 5/27/2020 7:02 PM         pdf      5
     5.3.1.2.3       HI A547 - Gas Gathering And Processing Agrmt - Contract Brief.pdf  5/27/2020 7:02 PM         pdf      5

     5.3.1.2.4       HI A547 - Operating and Admin Management Agrmt - Contract Brief.pdf      5/27/2020 7:02 PM   pdf      5
     5.3.1.2.5       HI A547 - Reserve Commitment Agrmt - Contract Brief.pdf                  5/27/2020 7:02 PM   pdf      5
     5.3.1.2.6       MC 800 - Gas Gathering Agrmt - Contract Brief.pdf                        5/27/2020 7:02 PM   pdf      5
     5.3.1.2.7       MP 120 - Oil Gathering Agrmt - Contract Brief.pdf                        5/27/2020 7:02 PM   pdf      5
     5.3.1.2.8       MP 123 - Oil Gathering Agrmt - Contract Brief.pdf                        5/27/2020 7:02 PM   pdf      5
     5.3.1.2.9       MP 123 - Pipeline Connection Agrmt - Contract Brief.pdf                  5/27/2020 7:03 PM   pdf      5
     5.3.1.2.10      SMI 192 - FT_2 Transportation Service Agrmt - Contract Brief.pdf         5/27/2020 7:03 PM   pdf      5
     5.3.1.2.11      SMI 192 - NGL Bank Agrmt - Contract Brief.pdf                            5/27/2020 7:03 PM   pdf      5
     5.3.1.2.12      SMI 192 - Reserve Commitment Agrmt - Contract Brief.pdf                  5/27/2020 7:03 PM   pdf      5
     5.3.1.2.13      VR 52 - Gas Processing Agrmt - Contract Brief.pdf                        5/27/2020 7:03 PM   pdf      5

     5.3.1.2.14      WC 544 - Interruptible Transportation Service Agrmt - Contract Brief.pdf 5/27/2020 7:03 PM   pdf      5

      5.3.1.2.15      WC 544 - Liquid Hydrocarbon Transportation Agrmt - Contract Brief.pdf   5/27/2020 7:03 PM   pdf      5
      5.3.1.2.16      WC 544 - Reserve Dedication Agrmt - Contract Brief.pdf                  5/27/2020 7:03 PM   pdf      5
      5.3.1.2.17      WD 133 - Gathering Agrmt - Contract Brief.pdf                           5/27/2020 7:03 PM   pdf      5
    5.3.1.3        South Timbalier                                                            5/27/2020 7:02 PM   Folder   4
                      ST 128 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.1     Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5
                      ST 130 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.2     Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5
     5.3.1.3.3        ST 131 - (ST DEEP) Connection Agrmt - Contract Brief.pdf                5/27/2020 7:03 PM   pdf      5
                      ST 131 - (ST DEEP) FT-2 Transportation Service Agrmt - Contract
     5.3.1.3.4     Brief.pdf                                                                  5/27/2020 7:03 PM   pdf      5
                      ST 131 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.5     Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5

     5.3.1.3.6       ST 131 - (ST DEEP) Reserve Commitment Agrmt - Contract Brief.pdf         5/27/2020 7:03 PM   pdf      5
                     ST 134 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.7     Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5
                     ST 135 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.8     Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5

     5.3.1.3.9        ST 135 - (ST DEEP) Reserve Commitment Agrmt - Contract Brief.pdf        5/27/2020 7:03 PM   pdf      5
                      ST 148 - (ST DEEP) FT-2 Transportation Service Agrmt - Contract
     5.3.1.3.10    Brief.pdf                                                                  5/27/2020 7:03 PM   pdf      5
                      ST 148 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.11    Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5
                      ST 151 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.12    Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5
     5.3.1.3.13       ST 151 - (ST DEEP) Pipeline Connection Agrmt - Contract Brief.pdf       5/27/2020 7:03 PM   pdf      5
                      ST 151 - (ST DEEP) Retrograde Condensate Separation Agrmt -
     5.3.1.3.14    Contract Brief.pdf                                                         5/27/2020 7:03 PM   pdf      5
                      ST 152 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.15    Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5
                      ST 161 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.16    Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5
                      ST 161 - (ST DEEP) Retrograde Condensate Separation Agrmt -
     5.3.1.3.17    Contract Brief.pdf                                                         5/27/2020 7:03 PM   pdf      5
                      ST 176 - (ST DEEP) FT-2 Transportation Service Agrmt - Contract
     5.3.1.3.18    Brief.pdf                                                                  5/27/2020 7:03 PM   pdf      5
                      ST 176 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
     5.3.1.3.19    Plant - Contract Brief.pdf                                                 5/27/2020 7:03 PM   pdf      5




                                                                                                                               009
                            Case
                            Case20-03404
                                 20-03404 Document
                                          Document13-8
                                                   1-8 Filed
                                                       FiledininTXSB
                                                                TXSBon
                                                                     on08/28/20
                                                                        08/31/20 Page
                                                                                 Page11
                                                                                      11of
                                                                                         of16
                                                                                            16




                                      5.3.1.3.20      ST 176 - (ST DEEP) Reserve Commitment Agrmt - Contract Brief.pdf     5/27/2020 7:03 PM    pdf      5
                                                      ST 188 - (ST DEEP) Gas Processing Agrmt - Venice Gas Processing
                                      5.3.1.3.21   Plant - Contract Brief.pdf                                              5/27/2020 7:03 PM    pdf      5
                                                      ST 36 - (ST SHALLOW) FT-2 Transportation Service Agrmt - Contract
                                      5.3.1.3.22   Brief.pdf                                                               5/27/2020 7:03 PM    pdf      5
                                                      ST 36 - (ST SHALLOW) Gas Processing & Fractionation Agrmt -
                                      5.3.1.3.23   Contract Brief.pdf                                                      5/27/2020 7:03 PM    pdf      5
                                                      ST 37 - (ST SHALLOW) FT-2 Transportation Service Agrmt - Contract
                                      5.3.1.3.24   Brief.pdf                                                               5/27/2020 7:03 PM    pdf      5
                                                      ST 37 - (ST SHALLOW) Gas Processing & Fractionation Agrmt -
                                      5.3.1.3.25   Contract Brief.pdf                                                      5/27/2020 7:03 PM    pdf      5
                                                      ST 52 - (ST SHALLOW) Retrograde Condensate Separation Agrmt -
                                    5.3.1.3.26     Contract Brief.pdf                                                      5/27/2020 7:03 PM    pdf      5
                                5.3.2                 Marketing_Contracts List.xlsx                                        5/27/2020 7:02 PM    xlsx     3
6   Legal & Environmental                                                                                                  5/11/2020 2:21 PM    Folder   1
                               6.1                   Legal and Environmental_README.pdf                                    5/27/2020 7:01 PM    pdf      2
7   Database                                                                                                               5/11/2020 2:21 PM    Folder   1
                               7.1                 Database Support                                                        5/11/2020 2:21 PM    Folder   2
                                 7.1.1               Arena Group 07_2020 Drilling Case - DOI Summary 202007.xlsx           5/11/2020 2:21 PM    xlsx     3
                                                     Arena Group 07_2020 Drilling Case - Fuel Worksheet 2019-07 thru
                                 7.1.2             2019-12.xlsx                                                            5/11/2020 2:21 PM    xlsx     3
                                 7.1.3               Arena Group 07_2020 Drilling Case - LOE Ryder Scott Final.xlsx        5/11/2020 2:21 PM    xlsx     3
                                 7.1.4               Arena Group 07_2020 Report Pricing Data_Final.xlsx                    5/11/2020 2:21 PM    xlsx     3
                                 7.1.5               Arena Group 07_2020 Drilling Case - Capital All Projects Final.xlsx   6/1/2020 1:16 PM     xlsx     3
                               7.2                 PHDwin Database                                                         5/14/2020 12:06 PM   Folder   2
                                 7.2.1               Arena Group Oneline (Drill04242020).xlsx                              5/14/2020 12:06 PM   xlsx     3
                                 7.2.2               Arena Group Reserves & Ecos (Drill04242020).pdf                       5/14/2020 12:06 PM   pdf      3
                                 7.2.3               Arena2007 (Full Development Case).phz                                 5/14/2020 12:06 PM            3
                                 7.2.4               Instructions 202007 Arena Group Drilling Case.pdf                     5/14/2020 12:06 PM   pdf      3
                                 7.2.5               2020-04-26 Group Full Development.pdf                                 5/14/2020 7:00 PM    pdf      3
8   Updates                                                                                                                5/11/2020 2:21 PM    Folder   1
                               8.1                 2020.05.27                                                              5/27/2020 1:53 PM    Folder   2
                                 8.1.1               Arena Group Production Data.xlsx                                      5/27/2020 1:53 PM    xlsx     3
                                 8.1.2               Arena Group Input Parameters.xlsx                                     5/27/2020 2:05 PM    xlsx     3
                                 8.1.3               Instructions 202007 Arena Group Drilling Case.docx                    6/1/2020 3:53 PM     docx     3
                               8.2                 2020.06.01                                                              6/1/2020 12:27 PM    Folder   2
                                 8.2.1               AE-Valiant Bonding Obligations_5-31-20.pdf                            6/1/2020 12:28 PM    pdf      3
                                 8.2.2               Arena Group 07_2020 Drilling Case - Capital All Projects Final.xlsx   6/1/2020 1:17 PM     xlsx     3
                               8.3                 2020.06.02                                                              6/2/2020 9:53 AM     Folder   2
                                 8.3.1               Arena - Bid Instruction Letter.vF (06.01.20).pdf                      6/2/2020 9:53 AM     pdf      3
                                 8.3.2               Operatorship_README.pdf                                               6/2/2020 9:53 AM     pdf      3
                                 8.3.3               Rosefield Agreement Summary.pdf                                       6/2/2020 4:31 PM     pdf      3
                               8.4                 2020.06.05                                                              6/5/2020 12:22 PM    Folder   2
                                 8.4.1             Additonal PHDWin RESDAS and Maps                                        6/6/2020 1:03 PM     Folder   3
                                   8.4.1.1           PHDWin 1082 RSC ST131_K5_E-3_MAPS_4.17.2014.pdf                       6/6/2020 1:03 PM     pdf      4
                                   8.4.1.2           PHDWin 1087 RSC ST131_E-3_K3ST1_4.23.2014.pdf                         6/6/2020 1:03 PM     pdf      4
                                                     PHDWin 1595 RSC ST 131 K8 (aka #A7 Attic) PUD (D10)_Map - with
                                     8.4.1.3       Post-Drill Well Spot.pdf                                                6/6/2020 1:03 PM     pdf      4
                                                     PHDWin 1595 RSC ST 131 K8 (aka #A7 Attic) PUD (D10)_Maps &
                                   8.4.1.4         RESDAS.pdf                                                              6/6/2020 1:03 PM     pdf      4
                                 8.4.2             Facilities                                                              6/7/2020 12:44 PM    Folder   3
                                   8.4.2.1           Arena Major Facility Capacity_Upload.xlsx                             6/7/2020 12:46 PM    xlsx     4
                                 8.4.3               Shut-ins by field.xlsx                                                6/5/2020 12:22 PM    xlsx     3
                                 8.4.4               Arena LOS 12.31.17.xlsx                                               6/6/2020 1:03 PM     xlsx     3
                                 8.4.5               Arena LOS 12.31.18.xlsx                                               6/6/2020 1:03 PM     xlsx     3
                               8.5                 2020.06.09                                                              6/9/2020 9:10 AM     Folder   2
                                 8.5.1             Ryder Scott Work Notes - PUDs                                           6/9/2020 9:10 AM     Folder   3
                                   8.5.1.1           PHDWin 1010 1011 EI 338-339 LOC (4500) Notes.pdf                      6/9/2020 9:10 AM     pdf      4
                                   8.5.1.2           PHDWin 1565 ST 176_CA-5ST2 (13800) Notes.pdf                          6/9/2020 9:10 AM     pdf      4
                                   8.5.1.3           PHDWIn 1914 ST 52_8450 FB D_Notes.pdf                                 6/9/2020 9:10 AM     pdf      4
                                   8.5.1.4           PHDWin 1979 EI 238_C-15 Prospects.pdf                                 6/9/2020 9:10 AM     pdf      4




                                                                                                                                                             010
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page12
                                                          12of
                                                             of16
                                                                16



       8.5.1.5          PHDWin 2071 EI 238_LOC K-D (D-2 FB K-5) Notes.pdf            6/9/2020 9:10 AM     pdf      4
       8.5.1.6          PHDWin 2732 ST 37_LOC CB_D-10A_Notes.pdf                     6/9/2020 9:10 AM     pdf      4
       8.5.1.7          PHDWin 2788 2782 GA 209_LL-15 PUDs_Notes.pdf                 6/9/2020 9:10 AM     pdf      4
     8.5.2           Reserve Database                                                6/9/2020 9:21 AM     Folder   3
       8.5.2.1          Arena Group PhdWin Monthly Output.xlsx                       6/9/2020 9:21 AM     xlsx     4
   8.6               2020.06.10                                                      6/10/2020 3:17 PM    Folder   2
     8.6.1           Updated Reserve Summary                                         6/10/2020 3:18 PM    Folder   3
       8.6.1.1          Updated Reserve Summary_(Strip 06.08.2020).pdf               6/10/2020 3:20 PM    pdf      4
       8.6.1.2          Arena Group Oneline_(Strip 06.08.2020).xlsx                  6/10/2020 3:20 PM    xlsx     4
       8.6.1.3          Arena Group Monthly_(Strip 06.08.2020).xlsx                  6/10/2020 3:20 PM    xlsx     4
   8.7               2020.06.11                                                      6/11/2020 11:43 AM   Folder   2
     8.7.1           Ryder Scott Work Notes - PUDs                                   6/11/2020 3:46 PM    Folder   3
       8.7.1.1          PHDWin 1564 ST 176_CA-5ST2 (16500) Notes.pdf                 6/11/2020 3:46 PM    pdf      4
                        PHDWin 2065 EI238_PUD 4 & C-17 (C-1 FB C)_Maps & RESDAS_7-
      8.7.1.2        2016.pdf                                                        6/11/2020 3:46 PM    pdf      4
      8.7.1.3           PHDWin 1575 - ST 176_ EG Prospect (D-2)_RESDAS & MAPS.pdf    6/11/2020 6:03 PM    pdf      4
      8.7.1.4           PHDWin 1570 - ST 176_EG Prospect (F2)_Maps & RESDAS.pdf      6/11/2020 6:03 PM    pdf      4
      8.7.1.5           PHDWin 1108 CA-7ST (16000)_Maps & RESDAS_2019.06.05.pdf      6/11/2020 6:03 PM    pdf      4
      8.7.1.6           PHDWin 2702 EI 261_A-13 Attic (D2)_RSC RESDAS and Maps.pdf   6/11/2020 7:58 PM    pdf      4
    8.7.2            GP Selective Support                                            6/11/2020 3:46 PM    Folder   3
      8.7.2.1        EC 328                                                          6/11/2020 3:46 PM    Folder   4
        8.7.2.1.1       EC 328 C-05 MD5MEM_4MPR_LTK_1600_4984.PDF                    6/11/2020 3:46 PM    pdf      5
        8.7.2.1.2       EC 328 C-05 OCS 10638 #C-05.XLSX                             6/11/2020 3:46 PM    xlsx     5
        8.7.2.1.3       EC 328 C-06 177044111200_EC328 C6.XLSX                       6/11/2020 3:46 PM    xlsx     5
        8.7.2.1.4       EC 328 C-06 5MD_MEM_4MPR-TC_1818_3529.PDF                    6/11/2020 3:46 PM    pdf      5
        8.7.2.1.5       EC 328 C-0ST 177044111101_EC328 C1 ST_Directional.XLSX       6/11/2020 3:46 PM    xlsx     5
        8.7.2.1.6       EC 328 C-1ST MD5MEM_4MPRTC_1395-2802.pdf                     6/11/2020 3:46 PM    pdf      5
      8.7.2.2        EI 252                                                          6/11/2020 3:46 PM    Folder   4
        8.7.2.2.1       EI 252 H-10ST 177094045701_EI252 H10 ST 5in MD.tif           6/11/2020 3:46 PM    tif      5
        8.7.2.2.2       EI 252 H-10ST 177094045701_EI252 H10 ST.XLSX                 6/11/2020 3:46 PM    xlsx     5
      8.7.2.3        EI 276                                                          6/11/2020 3:46 PM    Folder   4
        8.7.2.3.1       EI 276 C-5ST 177100005701_EI276 C5 ST 5 in MD.tif            6/11/2020 3:46 PM    tif      5
        8.7.2.3.2       EI 276 C-5ST 177100005701_EI276 C5 ST.XLSX                   6/11/2020 3:46 PM    xlsx     5
        8.7.2.3.3       EI 276 K-3 109712477_WP_EI276_K003ST00BP00_EOW.csv           6/11/2020 3:46 PM    csv      5
        8.7.2.3.4       EI 276 K-3 5in MD.tif                                        6/11/2020 3:46 PM    tif      5
      8.7.2.4        EI 314                                                          6/11/2020 3:46 PM    Folder   4
        8.7.2.4.1       EI 314 C-01ST5 177104092806_EI314 C1 ST5BP.XLSX              6/11/2020 3:46 PM    xlsx     5
        8.7.2.4.2       EI 314 C-01ST5 MD5MEM_4MPR_3790-6906.PDF                     6/11/2020 3:46 PM    pdf      5
        8.7.2.4.3       EI 314 C-04ST2 177104092903_EI314 C4 ST2.XLSX                6/11/2020 3:46 PM    xlsx     5
        8.7.2.4.4       EI 314 C-04ST2 MD5MEM_4MPR_TC_3582-6130.PDF                  6/11/2020 3:46 PM    pdf      5
        8.7.2.4.5       EI 314 C-07ST2 MD5MEM_4MPR_TC_5076-8688.PDF                  6/11/2020 3:46 PM    pdf      5
        8.7.2.4.6       EI 314 C-07ST2 OCS 02111 #C-07ST2.XLSX                       6/11/2020 3:46 PM    xlsx     5
        8.7.2.4.7       EI 314 C-09ST3 177104099303_EI314 C9ST3.XLSX                 6/11/2020 3:46 PM    xlsx     5
        8.7.2.4.8       EI 314 C-09ST3 MD5MEM_TC_4MPR_4591-7279.PDF                  6/11/2020 3:46 PM    pdf      5
        8.7.2.4.9       EI 314 C-11ST 177104111401_EI314 C11 ST.XLSX                 6/11/2020 3:46 PM    xlsx     5
        8.7.2.4.10      EI 314 C-11ST MD5MEM_4MPR_TC_1900_6410.PDF                   6/11/2020 3:46 PM    pdf      5
        8.7.2.4.11      EI 314 C-14 177104166300_EI314 C14.XLSX                      6/11/2020 3:46 PM    xlsx     5
        8.7.2.4.12      EI 314 C-14 MD5MEM_4MPR_3263-7347.PDF                        6/11/2020 3:46 PM    pdf      5
        8.7.2.4.13      EI 314 C-20 177104167701_EI314 C20 BP.XLSX                   6/11/2020 3:46 PM    xlsx     5
        8.7.2.4.14      EI 314 C-20 MD5MEM_4MPR_3760-6572.PDF                        6/11/2020 3:46 PM    pdf      5
      8.7.2.5        EI 338                                                          6/11/2020 3:46 PM    Folder   4
        8.7.2.5.1       EI 338 K-18ST 177104167601_EI338 K18 ST.XLSX                 6/11/2020 3:46 PM    xlsx     5
        8.7.2.5.2       EI 338 K-18ST MD5MEM_4MPR_TC_4579-10125.PDF                  6/11/2020 3:46 PM    pdf      5
        8.7.2.5.3       EI 338 K-19 177104168100_EI338 K19.XLSX                      6/11/2020 3:46 PM    xlsx     5
        8.7.2.5.4       EI 338 K-19 MD5RLT_2MPR_5140-7067_pp.pdf                     6/11/2020 3:46 PM    pdf      5
      8.7.2.6        ST 131                                                          6/11/2020 3:46 PM    Folder   4
        8.7.2.6.1       ST 131 K-3ST 7518303_WP_ST131_K003ST01BP00_EOW.csv           6/11/2020 3:46 PM    csv      5
        8.7.2.6.2       ST 131 K-3ST MD5MEM_4MPR_TC_5514-8399.PDF                    6/11/2020 3:46 PM    pdf      5
        8.7.2.6.3       ST 131 K-5 7739979_WP_ST131_K005ST00BP00_EOW.csv             6/11/2020 3:46 PM    csv      5
        8.7.2.6.4       ST 131 K-5 MD5MEM_4MPR_TC_4545-11595.tif                     6/11/2020 3:46 PM    tif      5
        8.7.2.6.5       ST 131 K-8 7897671_WP_ST131_K008ST00BP00_EOW.csv             6/11/2020 3:46 PM    csv      5
        8.7.2.6.6       ST 131 K-8 MD5MEM_4MPR_TC_3205-8746.PDF                      6/11/2020 3:46 PM    pdf      5




                                                                                                                       011
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page13
                                                          13of
                                                             of16
                                                                16



      8.7.2.7         ST 151                                                           6/11/2020 3:46 PM    Folder   4
        8.7.2.7.1        ST 151 AA-1ST 6035541_WP_ST151_001ST01BP00_EOW.csv            6/11/2020 3:46 PM    csv      5
        8.7.2.7.2        ST 151 AA-1ST MD5MEM_4MPR_TC_3985_12314.PDF                   6/11/2020 3:46 PM    pdf      5
      8.7.2.8         ST 37                                                            6/11/2020 3:46 PM    Folder   4
        8.7.2.8.1        ST 37 I-02ST3 177154101003_ST37 I2 ST3 5in MD.tif             6/11/2020 3:46 PM    tif      5
        8.7.2.8.2        ST 37 I-02ST3 177154101003_ST37 I2 ST3.XLSX                   6/11/2020 3:46 PM    xlsx     5
        8.7.2.8.3        ST 37 I-12ST1 177154127601_ST37 I12 ST.XLSX                   6/11/2020 3:46 PM    xlsx     5
        8.7.2.8.4        ST 37 I-12ST1 MD5MEM_4MPR_5035-14976.PDF                      6/11/2020 3:46 PM    pdf      5
      8.7.2.9         ST 51                                                            6/11/2020 3:46 PM    Folder   4
        8.7.2.9.1        ST 51 CE-34ST3 177154127703_ST51 CE34 ST3.tif                 6/11/2020 3:46 PM    tif      5
        8.7.2.9.2        ST 51 CE-34ST3 9209682_WP_ST51_CE034ST03BP00_EOW.csv          6/11/2020 3:46 PM    csv      5
        8.7.2.9.3        ST 51 CE-36 109305052_WP_ST51_CE036ST00BP00_EOW.csv           6/11/2020 3:46 PM    csv      5
                         ST 51 CE-36 OCG-
        8.7.2.9.4     G1240_CE36_ST00BP00_MD5MEM_4MPR_TC_3424-9602.PDF                 6/11/2020 3:46 PM    pdf      5
        8.7.2.9.5        ST 51 CJ-33ST3 9067332_WP_ST51_CJ033ST03BP00_EOW.csv          6/11/2020 3:46 PM    csv      5
        8.7.2.9.6        ST 51 CJ-33ST3 MD5MEM_4MPR_TC_4465-13585.tif                  6/11/2020 3:46 PM    tif      5
      8.7.2.10        ST 52                                                            6/11/2020 3:46 PM    Folder   4
        8.7.2.10.1       ST 52 CA-8 109519709_WP_ST52_CA008ST00BP00_EOW.csv            6/11/2020 3:46 PM    csv      5
        8.7.2.10.2       ST 52 CA-8 MD5MEM_4MPR_TC_3520-11850.PDF                      6/11/2020 3:46 PM    pdf      5
        8.7.2.10.3       ST 52 CA-9 109624549_WP_ST52_CA009ST00BP00_EOW.csv            6/11/2020 3:46 PM    csv      5
        8.7.2.10.4       ST 52 CA-9 MD5MEM_4MPR_TC_3020-9838.tif                       6/11/2020 3:46 PM    tif      5
      8.7.2.11        VR 342                                                           6/11/2020 3:46 PM    Folder   4
                         VR 342 A-4ST4
         8.7.2.11.1   8699755_WP_VR341_A004ST04BP00_ARE_EOW.csv                        6/11/2020 3:46 PM    csv      5
         8.7.2.11.2      VR 342 A-4ST4 MD5MEM_4MPR_LTK_3015-6370.PDF                   6/11/2020 3:46 PM    pdf      5
       8.7.2.12       VR 71                                                            6/11/2020 3:46 PM    Folder   4
         8.7.2.12.1      VR 71 C-1ST 5494060_WP_VR71_C001ST01BP00_EOW.csv              6/11/2020 3:46 PM    csv      5
         8.7.2.12.2      VR 71 C-1ST MD5MEM_4MPR_TC_7093-13435.PDF                     6/11/2020 3:46 PM    pdf      5
         8.7.2.12.3      VR 71#1 177054122400_VR71 #1.XLSX                             6/11/2020 3:46 PM    xlsx     5
         8.7.2.12.4      VR 71#1 5MD_MEM_2MPR_3521_9942.tif                            6/11/2020 3:46 PM    tif      5
       8.7.2.13       WD 133                                                           6/11/2020 3:46 PM    Folder   4
         8.7.2.13.1      WD 133 F-3 177204017100_WD133 F3 5in MD.tif                   6/11/2020 3:46 PM    tif      5
         8.7.2.13.2      WD 133 F-3 177204017100_WD133 F3.XLSX                         6/11/2020 3:46 PM    xlsx     5
         8.7.2.13.3      WD 133 F-4 6994768_WP_WD133_F004ST00BP00_EOW.csv              6/11/2020 3:46 PM    csv      5
         8.7.2.13.4      WD 133 F-4 MD5MEM_4MPR_TC_4000_11769.PDF                      6/11/2020 3:46 PM    pdf      5
     8.7.3               Arena2007.mdb                                                 6/11/2020 11:43 AM            3
     8.7.4               _ARIES Readme (Preliminary Database).pdf                      6/11/2020 11:43 AM   pdf      3
     8.7.5               Arena Energy PA Data.xlsx                                     6/11/2020 6:04 PM    xlsx     3
     8.7.6               Arena Production Deliverability_2017 to Current.xlsx          6/11/2020 6:04 PM    xlsx     3
     8.7.7               DOI - Exhibits_Assets_Assumed Obligation and Liability.pdf    6/11/2020 6:04 PM    pdf      3
     8.7.8               EI 182 A9ST Attic PUD Map and Wellbore.pdf                    6/11/2020 6:04 PM    pdf      3
     8.7.9               GA209 BHP Data.xlsx                                           6/11/2020 6:04 PM    xlsx     3
     8.7.10              ST 37 Test Data.xlsx                                          6/11/2020 6:04 PM    xlsx     3
     8.7.11              2019 Idle Iron List_Arena.xls                                 6/11/2020 6:04 PM    xls      3
   8.8                2020.06.12                                                       6/12/2020 10:35 AM   Folder   2
     8.8.1            PUD Support                                                      6/12/2020 10:35 AM   Folder   3
       8.8.1.1        EI 238                                                           6/12/2020 10:35 AM   Folder   4
                         PHDWin 1942 EI 238_L-A PUD #3 (D-2 FB C20)_Maps & RESDAS_7-
        8.8.1.1.1     2016.pdf                                                         6/12/2020 10:35 AM   pdf      5
                         PHDWin 1943 EI238_C13ST2, PUD4, PUD5 (C-5 FB-C)_Maps &
        8.8.1.1.2     RESDAS_7-2016.pdf                                                6/12/2020 10:35 AM   pdf      5
        8.8.1.1.3        PHDWin 2073 EI328_C-19 (D-1)_Reserves Estimate_7-2016.pdf     6/12/2020 10:35 AM   pdf      5
      8.8.1.2         EI 252                                                           6/12/2020 10:35 AM   Folder   4
                         PHDWin 2079 EI252_L-8 & PUD 4 (C-10)_Maps & RESDAS_7-
        8.8.1.2.1     2016.pdf                                                         6/12/2020 10:35 AM   pdf      5
      8.8.1.3         EI 338                                                           6/12/2020 10:35 AM   Folder   4
        8.8.1.3.1        EI 338 K-A & K-B 4500 Sand Maps.pdf                           6/12/2020 10:35 AM   pdf      5
        8.8.1.3.2        EI 338 Type Well Schematics.pdf                               6/12/2020 10:35 AM   pdf      5
      8.8.1.4         ST 52                                                            6/12/2020 12:31 PM   Folder   4
        8.8.1.4.1        PHDWin 1915_ST 52_FB D 1 PUD_8700 FB D_maps ResDas.pdf        6/12/2020 12:31 PM   pdf      5
        8.8.1.4.2        PHDWin 2090 ST 52_PUD A_10800 LWR FB A_maps ResDas.pdf        6/12/2020 12:31 PM   pdf      5
        8.8.1.4.3        PHDWin 2090 ST 52_PUD A_10800 MID FB A_maps ResDas.pdf        6/12/2020 12:31 PM   pdf      5




                                                                                                                         012
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page14
                                                          14of
                                                             of16
                                                                16



        8.8.1.4.4        PHDWin 2090 ST 52_PUD A_10800 UPR FB A_maps ResDas.pdf            6/12/2020 12:31 PM   pdf      5
                         PHDWin 2096 ST 52_FB C WEST 2 PUD_8400 FB C_ maps
        8.8.1.4.5     ResDas.pdf                                                           6/12/2020 12:31 PM   pdf      5
        8.8.1.4.6        PHDWin 2709 ST 52_CJ 33ST3_11700_Maps.ResDas.pdf                  6/12/2020 12:31 PM   pdf      5
        8.8.1.4.7        PHDWin 2710 ST 52_CE 34ST3_7550_Maps_ResDas.pdf                   6/12/2020 12:31 PM   pdf      5
        8.8.1.4.8        PHDWin 2711 ST 52_CE 36_6800 Sd_Maps ResDas.pdf                   6/12/2020 12:31 PM   pdf      5
   8.9                2020.06.14                                                           6/14/2020 1:14 PM    Folder   2
     8.9.1            PUD Support                                                          6/14/2020 1:14 PM    Folder   3
       8.9.1.1        EI 338                                                               6/14/2020 1:15 PM    Folder   4
         8.9.1.1.1       PHDwin 834 EI 338-339 K-17ST 5050 Notes.pdf                       6/14/2020 1:16 PM    pdf      5
         8.9.1.1.2       PHDWin 993 EI 338 5000' Sand.pdf                                  6/14/2020 1:16 PM    pdf      5
         8.9.1.1.3       PHDWIn 993 EI 338-339 K-17ST 5000 Notes.pdf                       6/14/2020 1:16 PM    pdf      5
         8.9.1.1.4       PHDWin 834 EI 338 5050' Sand.pdf                                  6/14/2020 1:16 PM    pdf      5
   8.10               2020.06.16                                                           6/16/2020 1:02 PM    Folder   2
     8.10.1           PUD Support                                                          6/16/2020 8:58 PM    Folder   3
       8.10.1.1       EI 338                                                               6/16/2020 8:58 PM    Folder   4
         8.10.1.1.1      PHDWin 1013 EI 338 K-D(K-19ST).pdf                                6/16/2020 8:58 PM    pdf      5
       8.10.1.2       ST 135                                                               6/16/2020 8:58 PM    Folder   4
                         PHDWin 1094 ST 135_AA-D_H-10_Map.ResDas_SO 700-705_PhdWin
        8.10.1.2.1    1094.1407.pdf                                                        6/16/2020 8:58 PM    pdf      5
                         PHDWin 1096_ST 135_AA-C_I-3_Map.ResDas_SO 625-627_PhdWin
        8.10.1.2.2    1096.1437.pdf                                                        6/16/2020 8:58 PM    pdf      5
                         PHDWin 1120 ST 135_P-3ST2_H-10_Map.ResDas_SO
        8.10.1.2.3    1020.1040_PhdWin 1179.1120.pdf                                       6/16/2020 8:58 PM    pdf      5
                         PHDWIn 2268 ST 135_AA-D_H-8_Map.ResDas_SO 690_PhdWin
        8.10.1.2.4    2268.pdf                                                             6/16/2020 8:58 PM    pdf      5
      8.10.1.3        ST 37                                                                6/16/2020 8:58 PM    Folder   4
                         PHDWin 1987 ST 37_LOC IPLATHZ_D-5_Map.ResDas_SO
        8.10.1.3.1    590_PhdWin 1987.pdf                                                  6/16/2020 8:58 PM    pdf      5
                         PHDWin 2010 ST 37_LOC A-10ST3_D-10_Map.ResDas_SO
        8.10.1.3.2    625_PhdWin 2010.pdf                                                  6/16/2020 8:58 PM    pdf      5
                         PHDWin 2010 ST37_LOC A-10ST3 Attic (D10 Sd)_Cut vs
        8.10.1.3.3    Cum_05.17.pdf                                                        6/16/2020 8:58 PM    pdf      5
                         PHDWIn 2084 ST 37_C-7 ATTIC PUD_D-11C_Map.ResDas_SO
         8.10.1.3.4   650_PhdWin 2084.pdf                                                  6/16/2020 8:58 PM    pdf      5
     8.10.2              Arena Oneline Comparison.xlsx                                     6/16/2020 1:02 PM    xlsx     3
     8.10.3              Arena Oneline.xlsx                                                6/16/2020 1:02 PM    xlsx     3
     8.10.4              Arena Reserves & Ecos.pdf                                         6/16/2020 1:02 PM    pdf      3
     8.10.5              Arena2007.mdb                                                     6/16/2020 1:02 PM             3
     8.10.6              _ARIES Readme (Final Database).pdf                                6/16/2020 1:02 PM    pdf      3
   8.11               2020.06.17                                                           6/17/2020 11:02 AM   Folder   2
     8.11.1           PSA                                                                  6/17/2020 11:02 AM   Folder   3
       8.11.1.1          Arena - PSA (VDR Form).DOCX                                       6/17/2020 11:02 AM   docx     4
       8.11.1.2          Arena - PSA (VDR Form).pdf                                        6/17/2020 11:02 AM   pdf      4

       8.11.1.3         Arena - PSA - Exhibit D - Accounting Adjustments (VDR Form).DOCX   6/17/2020 11:02 AM   docx     4
       8.11.1.4         Arena - PSA - Exhibit D - Accounting Adjustments (VDR Form).pdf    6/17/2020 11:02 AM   pdf      4
     8.11.2             2019A-2021E LOE Bridge.pdf                                         6/17/2020 8:39 PM    pdf      3
   8.12               2020.06.18                                                           6/18/2020 10:04 AM   Folder   2
     8.12.1           Reserve Database - No Drill                                          6/18/2020 8:11 PM    Folder   3
       8.12.1.1         Arena Group No Drill Monthly (Strip06082020)_UPDATED.xlsx          6/18/2020 8:11 PM    xlsx     4
       8.12.1.2         Arena Group No Drill Oneline (Strip06082020)_UPDATED.xlsx          6/18/2020 8:11 PM    xlsx     4
                        Arena Group No Drill Reserves & Ecos (Strip 2020-06-
       8.12.1.3       08)_UPDATED.pdf                                                      6/18/2020 8:11 PM    pdf      4
       8.12.1.4         Arena2007 (No Drill).phz                                           6/18/2020 8:11 PM             4
       8.12.1.5         _ReadMe Arena2007 (No Drill) Database.pdf                          6/18/2020 8:11 PM    pdf      4
   8.13               2020.06.19                                                           6/19/2020 12:28 PM   Folder   2
     8.13.1             PHDWin 2325 ST 37.38_I-8STBP_C-1C Lwr Map.ResDas.pdf               6/19/2020 12:28 PM   pdf      3
   8.14               2020.06.22                                                           6/22/2020 5:47 PM    Folder   2
     8.14.1           LOS - FY2017 and FY2018                                              6/22/2020 5:47 PM    Folder   3
       8.14.1.1         2017.12_Net_LOS_FY2017.xlsx                                        6/22/2020 5:47 PM    xlsx     4
       8.14.1.2         2018.12_NET_LOS_FY2018.xlsx                                        6/22/2020 5:47 PM    xlsx     4




                                                                                                                             013
                            Case
                            Case20-03404
                                 20-03404 Document
                                          Document13-8
                                                   1-8 Filed
                                                       FiledininTXSB
                                                                TXSBon
                                                                     on08/28/20
                                                                        08/31/20 Page
                                                                                 Page15
                                                                                      15of
                                                                                         of16
                                                                                            16



                                 8.14.2              FY2019 LOS Worksheet_2020.06.22.xlsx                          6/22/2020 8:43 PM    xlsx     3
                               8.15               2020.06.23                                                       6/23/2020 4:44 PM    Folder   2
                                 8.15.1           PUD Support                                                      6/23/2020 4:44 PM    Folder   3
                                   8.15.1.1       EI 276                                                           6/23/2020 4:44 PM    Folder   4
                                                     PHDWin ID 02106_EI 276_PUD 10 & PUD 11 (VAL H-9B)_Maps &
                                    8.15.1.1.1    RESDAS_7-2016.pdf                                                6/23/2020 4:44 PM    pdf      5
                                                     PHDWin ID 02107_EI 276_PUD 10 & PUD 11 (VAL H-9A)_Maps &
                                    8.15.1.1.2    RESDAS_7-2016.pdf                                                6/23/2020 4:44 PM    pdf      5
                                                     PHDWin ID 02108_EI 276_PUD 11 (VAL H-9D)_Maps & RESDAS_7-
                                    8.15.1.1.3    2016.pdf                                                         6/23/2020 4:44 PM    pdf      5
                                                     PHDWin ID 02113_EI 276_PUD 13 (CRIS SUB 3B)_Maps &
                                    8.15.1.1.4    RESDAS_7-2016.pdf                                                6/23/2020 4:44 PM    pdf      5
                                                     PHDWin ID 02114_EI 276_F-8 BP & PUD 13 (CRIS SUB 3A)_Maps &
                                     8.15.1.1.5   RESDAS_7-2016.pdf                                                6/23/2020 4:44 PM    pdf      5
                                   8.15.1.2       EI 314                                                           6/23/2020 4:44 PM    Folder   4
                                     8.15.1.2.1      PhDWin 1734 1709 Arena_EI314_A-5ST4 E RB PUD_3-24-16.pdf      6/23/2020 4:45 PM    pdf      5
                               8.16               2020.06.24                                                       6/24/2020 2:37 PM    Folder   2
                                 8.16.1           EI 276 - Dumpflood Support                                       6/24/2020 2:37 PM    Folder   3
                                                     PHDWin IDs 2272 2273_EI276_Tex P2.5 P3 DumpFlood_MAPS and
                                  8.16.1.1        RESDAS_NOV 2017.pdf                                              6/24/2020 2:37 PM    pdf      4
                                                     PHDWin IDs 2274 2275_EI276_TEX P1 RA Dumpflood_Maps and
                                  8.16.1.2        RESDAS_NOV 17.pdf                                                6/24/2020 2:37 PM    pdf      4
                                                     PHDWin IDs 2276 2277_EI276_K1, F7ST (TEX P3) Dumpflood_NOV
                                   8.16.1.3       17.pdf                                                           6/24/2020 2:37 PM    pdf      4
                               8.17               2020.06.30                                                       6/30/2020 8:12 PM    Folder   2
                                 8.17.1           APA                                                              6/30/2020 8:13 PM    Folder   3
                                   8.17.1.1          Arena - Form APA -- Chapter 11 Plan (VDR Form).DOCX           6/30/2020 8:13 PM    docx     4
                                   8.17.1.2          Arena - Form APA -- Chapter 11 Plan (VDR Form).pdf            6/30/2020 8:13 PM    pdf      4
                               8.18               2020.07.01                                                       7/1/2020 10:42 AM    Folder   2
                                 8.18.1              2020.05 _LOS_FY2020.xlsx                                      7/1/2020 10:42 AM    xlsx     3
                               8.19               2020.07.06                                                       7/6/2020 10:00 AM    Folder   2
                                 8.19.1              Prefs_Consent_Notice_Requirements.xlsx                        7/6/2020 10:00 AM    xlsx     3
                               8.20               2020.07.07                                                       7/7/2020 10:38 AM    Folder   2
                                                     Arena Group 07_2020 Drilling Case - PA Schedule by
                                 8.20.1           Year_7.07.2020.pdf                                               7/7/2020 10:38 AM    pdf      3
                               8.21               2020.07.17                                                       7/17/2020 2:49 PM    Folder   2
                                 8.21.1              2020.05.31_Bank LOS_TTM.xlsx                                  7/17/2020 2:49 PM    xlsx     3
9   Davis Polk & Wardwell                                                                                          7/16/2020 10:23 AM   Folder   1
                               9.1                Surety Bonds                                                     7/16/2020 10:25 AM   Folder   2
                                 9.1.1              2005-06-20 RLB0008267 (AE-Crescent SP 83).pdf                  7/16/2020 10:41 AM   pdf      3
                                 9.1.2              2005-06-20 RLB0008285 (AE-CLK SP 83).pdf                       7/16/2020 10:41 AM   pdf      3
                                 9.1.3              2006-07-13 RLB0009467 (AE-Apache ST 161).pdf                   7/16/2020 10:41 AM   pdf      3
                                 9.1.4              2006-08-30 RLB0009632 (AE-Apache MI 668-669).pdf               7/16/2020 10:41 AM   pdf      3
                                 9.1.5              2008-08-08 RLB0011993 (AE-Noble HI A547).pdf                   7/16/2020 10:41 AM   pdf      3
                                 9.1.6              2010-11-04 RLB0013522 (AE-BOEM ROW).pdf                        7/16/2020 10:41 AM   pdf      3
                                 9.1.7              2011-06-01 RLB0013842 (AE-Exxon Acq 6-1-11).pdf                7/16/2020 10:41 AM   pdf      3
                                 9.1.8              2012-11-13 RLB0014828 (AE-MMR Acq 7-1-12).pdf                  7/16/2020 10:41 AM   pdf      3
                                 9.1.9              2013-05-01 Indemco #B007929 (AE-Fairfield WC 543-544).pdf      7/16/2020 10:41 AM   pdf      3
                                 9.1.10             2014-12-18 RLB0013842 Rider 1 (AE-Exxon Acq 6-1-11) .pdf       7/16/2020 10:41 AM   pdf      3
                                 9.1.11             2015-01-12 RLB0015909 (AE-Exxon Acq 6-1-11).pdf                7/16/2020 10:41 AM   pdf      3
                                 9.1.12             2015-04-14 Evergreen #866609 (AE-Chevron Acq 10-1-14).pdf      7/16/2020 10:41 AM   pdf      3
                                 9.1.13             2015-04-14 RLB0016014 (AE-Chevron Acq 10-1-14).pdf             7/16/2020 10:41 AM   pdf      3
                                 9.1.14             2016-09-26 RLB0016606 (AE-Chevron-Taylor ST 38).pdf            7/16/2020 10:41 AM   pdf      3
                                 9.1.15             2018-10-30 ROG0001422 (AE-Chevron WD 117).pdf                  7/16/2020 10:41 AM   pdf      3
                                 9.1.16             2019-01-01 Argonaut #SUR0056455 (AE-Exxon Acq 1-1-19).pdf      7/16/2020 10:41 AM   pdf      3
                                 9.1.17             2019-09-26 RLB0016597- Rider 2 (AE-Chevron Acq 9-1-16).pdf     7/16/2020 10:41 AM   pdf      3
                                 9.1.18             2019-09-30 RLB0017122 (AE-Chevron EI 338-339).pdf              7/16/2020 10:41 AM   pdf      3
                                 9.1.19             2019-09-30 RLB0017123 (AE-Chevron Acq ST Deep).pdf             7/16/2020 10:41 AM   pdf      3
                                 9.1.20             2019-09-30 RLB0017124 (AE-Chevron Acq 9-1-16).pdf              7/16/2020 10:41 AM   pdf      3
                                 9.1.21             AE-Valiant Bonding Obligations.xlsx                            7/16/2020 10:41 AM   xlsx     3
                                 9.1.22             2003-06-02 RLB0005598 (AE-Anadarko SM 192).pdf                 7/16/2020 10:41 AM   pdf      3
                                 9.1.23             2003-08-18 RLB0005923 (AE-AOL-Marathon SM 192).pdf             7/16/2020 10:41 AM   pdf      3




                                                                                                                                                     014
Case
Case20-03404
     20-03404 Document
              Document13-8
                       1-8 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page16
                                                          16of
                                                             of16
                                                                16



   9.1.24          2003-12-16 RLB0006711 (AE-AOL-Hess SM 192).pdf   7/16/2020 10:41 AM   pdf   3
   9.1.25          2004-04-20 RLB0007130 (AE-Noble SP 83).pdf       7/16/2020 10:41 AM   pdf   3
   9.1.26          2005-06-20 RLB0008264 (AE-Piquant SP 83).pdf     7/16/2020 10:41 AM   pdf   3
   9.1.27          2005-06-20 RLB0008265 (AE-Apache SP 83).pdf      7/16/2020 10:41 AM   pdf   3
   9.1.28          2005-06-20 RLB0008266 (AE-Bundy SP 83).pdf       7/16/2020 10:41 AM   pdf   3




                                                                                                   015
